UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6865


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER; BOBBY P. SHEARIN; MARYLAND DEPT. OF
PUBLIC SAFETY; JOHN SANDSTROM; SCOTT OAKLEY; CORRECTIONAL
SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-00522-GLR)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se.  Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven E. Tarpley appeals the district court’s order

denying his motion to reconsider a prior order denying relief on

his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.             Tarpley v. Stouffer,

No. 1:13-cv-00522-GLR (D. Md. May 21, 2014).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2